Mr. Justice Moore
delivered the following dissenting opinion:
I cannot concur in the conclusion reached in this case by the Chief Justice. A contrary rule was established in the case of O’Harra v. City of Portland, 3 Or. 525, where it was held that a section of the charter of the City of Portland exempting that municipality from liability for any personal injury arising from a defec*381tive street was operative. That determination has prevailed in this state nearly forty-eight years and should, in my opinion, be controlling. In Mattson v. Astoria, 39 Or. 577, 579 (65 Pac. 1066, 87 Am. St. Rep. 687), Mr. Chief Justice Bean, citing the decision rendered in the preceding case; says:
“That it is within the power of a legislature to exempt a city from liability to persons receiving injuries on account of streets being defective or out of repair, is unquestioned. * * But in such case the injured party is not wholly without remedy. He may proceed personally against the officers to whom the charter delegates the duty of keeping the streets in repair, and from whose negligence the injury resulted.”
The legal principle last announced is subject to the qualification that before municipal officers who are charged with the performance of the duty can be rendered liable for damages resulting from a personal injury caused by a defective street they must have had at their command the means with which to renew the highway: Batdorff v. Oregon City, 53 Or. 402 (100 Pac. 937, 18 Ann. Cas. 287). The defendants, who are officers of the City of Portland in this instance, had at their disposal ample funds with which to make the needed repairs; and as they were elected with notice of these decisions they ought, in justice to be bound by them.
*382Rehearing denied September 11, 1917.